Title: John Adams to Abigail Adams, 19 June 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris June 19. 1783

The Legion of Lauzun has arrived, and We hope has brought the Orders of Congress, for Us, but We have not yet received them, and are as much at a Loss as ever. I know not whether my Resignation is accepted, and consequently can give you no Conjecture, when I Shall be able to get away. As the Spring and Summer Passage is lost, I cannot now embark before September or October, or November. Whether I Shall embark from France, Holland or England I dont know. It will be according as I shall hear of a convenient Passage. Write me by all these Ways. I have received no Line from you, dated Since December.
The definitive Treaty may be Signed in three Weeks: and it may as probably be trained on till Christmas. In the last Case, provided the Acceptance of my Resignation Should not arrive, it may be Spring before I can embark. In this State of Suspense and Perplexity you may well Suppose I do not Sleep upon a bed of Roses, especially, as the Public Affairs are as uncertain as our private ones.
I Should like very well, to take a Short Tour to London before my Return, for the Sake of taking a look at that Country, and Seeing Some Personages there, because if I waive this Opportunity, it is not likely I Shall ever have another. Once more at home, it is not probable, I Shall again go abroad. Indeed it is more for the Sake of Mr. John than my own, that I wish to see England, at all.
I was at Versailles, the day before Yesterday and paid my Respects to the King and Queen, Monsieur and Madame his Lady, the Comte D’Artois, Madame Elizabeth and the Mesdames of France Adelaide and Victoire. As the Weather was more like a Spring Equinox than a Summer Solstice, the Number of Ambassadors was Smaller than usual, and the Attendant Croud less, So that I had a better Opportunity, of viewing the Royal Family at Leisure, then ever I had before.
I dined and breakfasted in deed, with the Ambassadors and found them universally more Sociable, than ever they were before. They begin now universally to consider and treat Us, as Members of their Body.
It is forbidden I Suppose to Princes and Princesses upon these Occasions, to utter a Sentiment least they Should betray a Secret of State or Say something which might lead a Sagacious Ambassador to political Consequences. According No one Word is ever Said, except asking a Question about some common Thing, as the Weather, the Spectacles, or have you come from Paris to day.
I know an Ambassador who has been fourteen Years at a Court, who has attended regularly once a Week, who says that a Prince has never failed to ask him the Same question, every Time. “Did you come from home to day”—and never any other. This Ambassador too, is of the highest Rank.
Among all the Officers, who come in Play upon these Occasions Such as Introducers of Ambassadors, Secretary of the Presentations of Ambassadors &c., there ought I think to be one, Praeceptor to teach the Princes and Princesses, the Art of asking Questions and making Observations upon these Occasions.
The Prince of Orange’s Court is a Miniature of that of Versailles. The Ceremonials, and the Conversation of Princes and Princesses is much the Same. The English Gentlemen here particularly Mr. Hartley tells me, I must be presented at Court, if I should go to London only for a Visit, in my publick Character as a Minister at the Peace. This is rather a discouraging Circumstance, as I should wish to go incog. as much as possible, and my Appearance at Court would make more Talk than I wish. I should be Stared at, as a Sight. I Should be treated however complaisantly enough, I doubt not. The Case is altered. I had rather make my Court to my Princesses at Pens Hill, than to all the others in the World. This Honour I hope for but cannot promise myself so soon, as I wish.
